



Exhibit 10.17
NANOSTRING TECHNOLOGIES, INC.
AMENDMENT TO EMPLOYMENT AGREEMENT
This amendment (the “Amendment”) is made by and between Joseph Beechem
(“Executive”) and NanoString Technologies, Inc. (the “Company,” and together
with Executive, the “Parties”) on the dates set forth below.
WHEREAS, the Parties entered into an employment agreement effective March 31,
2012 (the “Employment Agreement”);
WHEREAS, the Company and Executive desire to amend certain provisions of the
Employment Agreement in order to clarify the timing of the severance payment, as
set forth below, in accordance with Section VI.B.3 of Internal Revenue Service
Notice 2010-6, as amended by Internal Revenue Service Notice 2010-80.
NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Employment Agreement is hereby amended as follows.
1.Section 409A. Section 13 of the Employment Agreement is hereby amended to
insert the following paragraph immediately following the first paragraph
thereof:
“Any severance payments or benefits under this Agreement that would be
considered “deferred compensation” under Section 409A will be paid on, or, in
the case of installments, will not commence until, the sixtieth (60th) day
following Executive’s Separation From Service, of, if later, such time is
required by the final paragraph of this Section 13. Except as required by the
final paragraph of this Section 13, any installment payments that would have
been made to Executive during the 60 day period immediately following
Executive’s Separation From Service but for the preceding sentence will be paid
to Executive on the sixtieth (60th) day following Executive’s Separation from
Service and the remaining payments shall be made as provided in this Agreement.”
2.Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.
3.Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.
4.Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.
5.Governing Law. This Amendment will be governed by the laws of the State of
Washington (with the exception of its conflict of laws provisions).


- 1 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, on the dates set forth below.


NANOSTRING TECHNOLOGIES, INC
 
Joseph Beechem
 
 
 
/s/ Wayne D. Burns
 
/s/ Joseph Beechem
By: Sr. VP, Operations & Administration
 
SVP of Research & Development
Date: December 26, 2012
 
Date December 27, 2012



- 2 -